Title: To Thomas Jefferson from William Short, 25 June 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June the 25th. 1790

[Since my last I have seen the General of the Mathurins, who gives little hopes of any thing being done for our captives through his chanel, although he continues assurances of his zeal in case of any opportunity presenting itself, and I am persuaded he may be counted on as to these assurances. He had begun by transmitting a small sum of money to a person of confidence at Algiers to relieve the more pressing necessities of the captives. The person who was charged with this commission found on enquiry that the captives received a daily allowance, which rendered this relief unnecessary and therefore returned the money. He found also that the opinion at Algiers was, that the allowance of the prisoners was made by the United States, an opinion which would necessarily augment the difficulty of their redemption. The General added that the critical situation in which the religious orders had been for some  time had rendered it impossible for him to take any step in this business, that he hoped however some arrangement would be soon made which would enable him to resume those pious occupations; and that he should be always ready to offer his ministry in behalf of the American captives. The supplies which they have received came certainly from the Spanish Consul. I transmitted some time ago to Mr. Jay an account of them which was sent me by one of the captives. The General of the Mathurins considered those supplies too considerable, as they would necessarily excite at the same time the suspicions and the avarice of the Algerines. It would have the appearance of cruelty to forbid further supplies from any person whatsoever, and to let the prisoners depend as it were on the charity of the Mathurins, who might be furnished with small sums from time to time for that purpose—but it is perhaps the only means of shortening their captivity. Whoever remains here should be authorized fully to act according to circumstances with respect to the captives.]
Saturday evening last may be considered as the complement of the 4th. of August. A kind of enthusiasm took place in the assembly and spread from one member to another until they seemed to be at a loss what sacrifice to make or what prejudice to attack. Among the nobles the one proposed the abolition of all titles such as Dukes, Counts &c. another that not only the titles but even the names of estates should be abolished so as to leave each his original name—a third that coats of arms and liveries should be prohibited. A decree was passed in consequence. It seems to have affected many of the Noblesse more deeply than the loss of their property. There is some hope that the King will exercise his veto as to such parts of the decree as were produced only by a blind enthusiasm, and appear ridiculous when considered cooly. It is known that the ministry are divided on the question, and that those who are least in favor of the operations in general of the assembly are against the exercise of the veto in this case. It was decreed at the same time to remove the figures which are chained at the feet of Lewis the 14th. at the place des Victoires. Besides their being emblems of conquest and slavery, it was said that one of them representing the Province of Franche-Comté, would be an humiliation to the deputies of the garde nationale of that province, who are to assemble here on the 14th. of July.—The enthusiasm of that night was brought on by a kind of ambassade of the foreigners of several different countries, now in Paris. They went with an address, to the bar of the house, in which they compliment the assembly, speak of the chains of  tyranny under which their several countries groan, and their hopes that the decrees of the assembly will set all the world at liberty. They end by a desire to be allowed to join the procession of the 14th. of July. Their request was granted them in an answer from the President, in which he tells them that it is granted on the condition of their returning to their countries and telling their sovereigns and their fellow-citizens what they have seen in France. This embassy as you may suppose, was composed of people little known, and is compared with some kind of justice, to that from Siam which was conjured up under the reign of Lewis the 14th. merely to flatter his love of ostentation, and which has been since known to have been formed by a Jew dressed up for that purpose. The patriots gazettes here have given a magnificent account of this embassy and have added to the list the names of several countries who had not any of its citizens there.
It may certainly be objected to the national assembly that they use too little moderation with respect to the opinions and interests of foreign powers, and it is not impossible that it may excite them numerous and dangerous enemies. Besides the German Princes who have claims in France and who will probably be well supported by the enemies of France, there is another diplomatic question which they are now engaging in and which may lead them farther than they expect. Avignon and the Comtat have thrown off their allegiance to the Pope. The first wishes to form a part of the French Empire and have sent deputies to the assembly to sollicit it. The communications of these deputies have been received and referred to a committee. The Comtat wishes to be independent and to form a treaty of alliance and commerce with France. The different parties of Aristocrats and Democrats, as they are called, in Avignon came to blows. Several were killed on both sides and among them M. de Rochegude. The gardes nationales of the several municipalities of France in that neighbourhood marched into Avignon to the relief of the popular party, arrested the leaders of their opponents and brought them to Orange to be confined and tried there. That is one among many instances where the municipalities have forgotten that they were not sovereigns. The assembly passes decrees ad hoc from time to time to recall them within their proper limits. In general they comply with the decree, but no uniform mode of coercion is yet found out for preventing such transgressions.
The assembly have fixed their future ecclesiastical establishments. The plan was formed by a committee of rigid Jansenists  whose objective is to recall the clergy to their primitive simplicity. They are to be elective. There is to be a bishopric in each department. The curates are to become bishops and are to be paid moderately. The present Clergy have had their fate determined also in a manner which is considered unjust both as to themselves and their creditors. The highest salaries of such Cardinals, Archbishops and Bishops as continue their functions are to be 30,000.₶ except the Archbishop of Paris, who is allowed 75,000.₶ Most of the rich clergy will be bankrupt, as they had in general debts proportioned to their income. Their creditors and all those who depended on them for subsistence are thus added to the class of discontented. Another plan much more favorable was proposed by Thouret, but rejected by a large majority. This decision served to shew how weak the most leading members of the assembly are when in opposition with the spirit of the times. The Marquis de la fayette, The Duke de la Rochefoucauld, Chapellier all spoke in favor of Thouret’s plan, but they had not more than thirty of the Coté gauche who voted with them. Such is the present exasperation against the Clergy. Some of them count on relief from foreign interposition; that will depend however on future combinations. England seems to have cultivated an opportunity of entering on the scene in future if it should be thought advisable. There is a Catholic establishment in Paris founded formerly by a Scotch Bishop. The English Minister here has presented a memorial in which he reclaims the preservation of the present establishment, or the permission of its being sold for the purpose of the present members establishing themselves in some other country. This was referred to the ecclesiastical committee some time ago, and no report has been yet made on it.
This Government have judged proper to withdraw their troops from Pondicherry, except a few men who are left there merely as a proof of possession. It shews they had apprehensions of hostilities there and a fear of the garrison not being sufficient to resist. The measure is considered prudent here. I forgot to mention to you in the beginning of my letter that the mode by which this Government redeemed their prisoners lately at Algiers was not by purchasing them individually. M. de Senneville was sent there to renew the treaty of Alliance with the Regency for an hundred years. He succeeded and the prisoners were delivered as a consequence of the treaty. I have it from good authority that the renewal of the treaty cost about 800,000.₶
As you seem particularly anxious to have the Leyden gazettes  I inclose them in this letter to go by post to Havre. The gazettes of France and Journals of the assembly shall be sent by another conveyance. I am with sentiments of the most perfect esteem & respect, Dear Sir, Your most obedient humble servant,

W: Short

